Citation Nr: 1747931	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-44 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss prior to January 20, 2017.

2.  Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss on or after January 20, 2017.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1955 to October 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran initially requested a Board videoconference hearing before a Veterans Law Judge (VLJ).  A hearing was scheduled from August 2016.  Prior to the hearing, the Veteran withdrew his request.

In December 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) to afford the Veteran with a contemporaneous VA audiological examination.

In its March 2017 rating decision, the AOJ increased the rating for the Veteran's service-connected bilateral hearing loss to 50 percent, effective January 10, 2017.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 20, 2017, the Veteran's bilateral hearing loss hearing was manifested by Level VII hearing in the right ear and left ear.

2.  Since January 20, 2017, the Veteran's bilateral hearing loss hearing has been manifested by Level VIII hearing in the right ear and left ear.
CONCLUSIONS OF LAW

1.  Prior to January 20, 2017, the criteria for a 40 percent evaluation, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  Since January 20, 2017, the criteria for an evaluation in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's bilateral hearing loss is currently assigned a 10 evaluation prior to January 20, 2017, and a 50 percent thereafter, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

The Board will begin by addressing the 10 percent disability rating in effect prior to January 20, 2017.

The Veteran was afforded a VA examination in March 2014, at which time his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
65
70
60
LEFT
45
50
60
70
56

The Maryland CNC controlled speech discrimination test revealed speech recognition of 58 percent in the right ear and 58 percent in the left ear.  The VA examiner indicated that the use of speech discrimination scores was not appropriate.  However, the January 2017 VA examiner indicated that the speech discrimination scores obtained in March 2014 were credible based upon retest reliability of the more current 2017 VA examination report.  Based on the forgoing, and given the results of the more recent 2017 examination, the Board will consider the Veteran's March 2014 speech discrimination scores in evaluating the level of hearing loss disability prior to January 2017.

The recorded audiometric findings in the March 2014 examination report equate to Level VII hearing loss in the right and left ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, the Veteran's hearing loss warrants a 40 percent evaluation prior to January 20, 2017, under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable for the period prior to January 20, 2017. See 38 C.F.R. § 4.86(a), (b).

The Board will now address the 50 percent disability rating in effect since January 20, 2017.

The Veteran was provided a VA examination in January 20, 2017, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
70
80
90
75
LEFT
60
70
80
85
74

The Maryland CNC controlled speech discrimination test revealed speech recognition of 52 percent for the right ear and 56 percent for the left ear.

These audiometric findings equate to Level VIII hearing loss in the right ear and in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a 50 percent evaluation is warranted for bilateral hearing loss as of January 20, 2017, under the provisions of 38 C.F.R. § 4.85.

The Board notes that the January 2017 audiometric results demonstrate an exceptional pattern of hearing in both ears, as the Veteran exhibited pure tone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  Using Table VIA, these findings correspond to Level VI hearing in both ears, which corresponds to a 30 percent evaluation.  Therefore, the Board will use the values derived in Table VI to evaluate the Veteran's bilateral hearing loss.

The Board also acknowledges that the Veteran submitted January 2015 and November 2015 private audiograms.  However, the reports do not specify whether the Maryland CNC test was used in determining speech discrimination scores.  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Therefore, the Board is not able to consider the private audiological examinations for rating purposes.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  Additionally, the Veteran has been afforded a VA examination since these private audiograms were performed.  The current severity of the Veteran's bilateral hearing loss has been evaluated.

Based on the foregoing, the audiological examinations complying with the regulatory requirements show that the Veteran is entitled to a 40 evaluation, but no higher, prior to January 20, 2017.  However, the evidence is against an evaluation in excess of 50 percent on or after January 20, 2017.  The Board has considered the Veteran's lay assertions regarding his diminished hearing.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
	
	(CONTINUED ON NEXT PAGE)



ORDER

Prior to January 20, 2017, a 40 percent evaluation, but no higher, for bilateral hearing loss is granted.

Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss on or after January 20, 2017, is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


